             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

DRS. KIRAN & PALLAVI PATEL
2017 FOUNDATION FOR GLOBAL
UNDERSTANDING, INC.                                     PLAINTIFF

v.                     No. 3:19-cv-175-DPM

DAVID B. HUNT & MELISSA D.
HUNT, both d/b/a Hunt Properties;
and HUNT HOSPITALITY JONESBORO,
ARLLC                                               DEFENDANTS

                           JUDGMENT
     The case is dismissed with prejudice.       The Court retains
jurisdiction until 2 August 2019 to enforce the parties' settlement
agreement.




                                    D .P. Marshall Jr.
                                    United States District Judge
